



Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) is effective as of September 30, 2013, by and among LEXINGTON
REALTY TRUST, a real estate investment trust formed under the laws of the State
of Maryland (the “Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIF”), and LEPERCQ
CORPORATE INCOME FUND II L.P., a limited partnership formed under the laws of
the State of Delaware (collectively with the Trust and LCIF, the “Borrowers” and
each a “Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Agent”).
WHEREAS, the Borrowers, the Lenders, the Agent and certain other parties have
entered into that certain Amended and Restated Term Loan Agreement dated as of
February 12, 2013 (as amended and in effect immediately prior to the date
hereof, the “Term Loan Agreement”); and
WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Term Loan Agreement on the terms and conditions contained
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1    Specific Amendments to Term Loan Agreement. The parties hereto
agree that the Term Loan Agreement is amended as follows:


(a)The definition of “Guarantor” is hereby deleted in its entirety and shall be
replaced by the following:


“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”.
(b)The definition of “LIBOR” is hereby deleted in its entirety and shall be
replaced by the following:


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest, rounded up to the
nearest whole multiple of one-hundredth of one percent (0.01%), per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period which appears on Reuters Screen LIBOR01 Page
(or any applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate



--------------------------------------------------------------------------------




referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.
(c)The definition of “LIBOR Market Index Rate” is hereby deleted in its entirety
and shall be replaced by the following:


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.
(d) The definition of “Mortgage Receivable” is hereby deleted in its entirety
and shall be replaced by the following:


“Mortgage Receivable” means a promissory note made by a Person other than a
Borrower or one of its Subsidiaries that is secured by a Mortgage of which a
Borrower or one of their respective Subsidiaries is the holder and retains the
rights of collection of all payments thereunder.
(e)The definition of “Permitted Liens” is hereby amended by deleting subsection
(f) thereof and replace same with the following:


(f) Liens in favor of a Borrower or a Guarantor securing obligations owed by a
Subsidiary to such Borrower or such Guarantor;
(f)The definition of “Property Subsidiary” is hereby deleted in its entirety and
shall be replaced by the following:


“Property Subsidiary” means a Subsidiary, the Equity Interests of which are
wholly-owned, directly or indirectly by a Borrower and that directly owns or
leases a Borrowing Base Asset.
(g)The following definition is hereby inserted in appropriate alphabetical order
in Article I of the Term Loan Agreement:



- 2 -

--------------------------------------------------------------------------------




“Recourse Indebtedness” means with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
(h)Section 7.12. of the Term Loan Agreement is hereby deleted in its entirety
and shall be replaced by the following:


Section 7.12.      Guarantors.
(a)    Within ten (10) Business Days following the date on which any of the
following conditions first applies to any Subsidiary of a Borrower (other than
another Borrower) that is not already a Guarantor, the Borrower Representative
shall deliver to the Agent each of the following in form and substance
reasonably satisfactory to the Agent: (i) an Accession Agreement (or if at any
time all Guarantors have been released from the Guaranty and as a result of such
releases the Guaranty has terminated, a Guaranty substantially in the form of
the Exhibit H) executed by such Subsidiary, and (ii) the items that would have
been delivered under Section 5.1(a)(iii) through (a)(vii) and Section
5.1(a)(xiv) had any such Subsidiary been a Guarantor on the Agreement Date, with
each reference to “Agreement Date” in such subsections deemed to be a reference
to the date the Accession Agreement referenced in the immediately preceding
clause (i) is delivered to the Agent:
(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Trust, a Borrower or any Subsidiary of the Trust or a
Borrower; or
(B) (i) such Subsidiary owns any asset the value of which is included in
Borrowing Base Assets Pool and (ii) such Subsidiary (or any other Subsidiary
that directly or indirectly owns an Equity Interest in such Subsidiary) has
incurred, acquired or suffered to exist any Recourse Indebtedness.
(b)    The Borrower Representative may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor is not required to be a party
to the Guaranty under the immediately preceding subsection (a); (ii) no Default
or Event of Default shall then be in existence or would occur as a result of
such release, including without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 9.1;
(iii) the representations and warranties made or deemed made by each Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been

- 3 -

--------------------------------------------------------------------------------




true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (iv) the Agent shall have received such
written request at least 5 Business Days (or such shorter period as may be
acceptable to the Agent) prior to the requested date of release. Delivery by the
Borrower Representative to the Agent of any such request shall constitute a
representation by each Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
(i)Sections 7.15 and Section 7.16 of the Term Loan Agreement are hereby deleted
in their entirety and shall be replaced by the following:


Section 7.15    Addition of Borrowing Base Assets.
(a)    Subject to compliance with this Section 7.15(a), the Borrowers may from
time to time elect to have a Property added as a Borrowing Base Asset. In such
event, the Borrower Representative shall provide to the Agent written notice
thereof (each an “Addition Notice”), no later than 10:00 a.m. on the Business
Day on which the Borrowers wish to have such Property added as a Borrowing Base
Asset, such Addition Notice to (i) identify the Property proposed to be added as
a Borrowing Base Asset, (ii) set forth the calculation of the amount of Net
Operating Income and Value attributable to such proposed Property to be
reflected on the Borrowing Base Certificate, and (iii) certify that such
Property is an Eligible Unencumbered Property and complies with all of the
representations and warranties applicable to such Property contained in Exhibit
J hereto. Together with the Addition Notice, the Borrower Representative shall
deliver to the Agent a pro forma Borrowing Base Certificate. With respect to any
Property which the Borrowers have requested be added as a Borrowing Base Asset,
Borrowers shall be deemed to represent and warrant hereunder that such Property
is an Eligible Unencumbered Property and all of the representations and
warranties as set forth on Exhibit J hereto are true and correct with respect to
such Property. Promptly upon receipt of an Addition Notice and the pro forma
Borrowing Base Certificate, the Agent shall provide copies thereof to each
Lender. If an Addition Notice has been delivered together with the other
documentation in compliance with this Section 7.15(a), the subject Property
shall thereupon become a Borrowing Base Asset upon execution and delivery of all
of the documents required to be provided under the immediately following
subsection (b), if any.
(b)    If any Property Subsidiary that owns or leases a Property for which an
Addition Notice has been provided (or any Subsidiary that owns, directly or
indirectly, any Equity Interests of such Property Subsidiary) is required (or
will be required upon the addition of such Property as a Borrowing Base Asset)
to be Guarantor under Section 7.12

- 4 -

--------------------------------------------------------------------------------




and such Person is not already a Guarantor, such Property shall not become a
Borrowing Base Asset until the Borrowers shall have caused to be executed and
delivered to the Agent the following (if not previously delivered to the Agent),
each to be in form and substance reasonably satisfactory to the Agent:
(i)    an Accession Agreement (or if at any time all Guarantors have been
released from the Guaranty and as a result of such releases the Guaranty has
terminated, a Guaranty substantially in the form of the Exhibit H) executed by
each such Property Subsidiary or other Person;
(ii)    Such information as the Agent or any Lender may request with respect to
any such Person becoming a Loan Party in connection with such Property becoming
a Borrowing Base Asset, in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)); and
(iii)    All of the items that would have been required to be delivered to the
Agent under Section 5.1(a)(iii) through (a)(vii) and Section 5.1(a)(xiv) had any
such Subsidiary becoming a Guarantor been a Loan Party on the Effective Date.
Section 7.16    Removal of Borrowing Base Assets.
(a)    So long as no Default or Event of Default exists or would result
therefrom, the Borrowers may from time to time elect to have a Property no
longer considered to be a Borrowing Base Asset. In such event, the Borrowers
shall provide to the Agent written notice thereof (each a “Removal Request”) on
the Business Day on which the Borrowers wish to have such Property no longer
considered to be a Borrowing Base Asset, such Removal Request to (i) identify
the Property to be no longer considered a Borrowing Base Asset, (ii) set forth
the calculation of the amount of Net Operating Income and Value attributable to
such Borrowing Base Asset, and (iii) have attached thereto a pro forma Borrowing
Base Certificate. Provided that no Default or Event of Default exists or would
result therefrom, such Borrowing Base Asset shall cease to be a Borrowing Base
Asset hereunder and the Agent shall provide prompt written notice of such
removal to each Lender.
(b)    Notwithstanding any other provision of this Agreement or the other Loan
Documents but subject at all times to the provisions of Section 9.1, 9.3, 9.5,
9.6 and 9.7, the Agent and the Lenders acknowledge and agree that in the event
any Guarantor shall own a Property which is not intended to be a Borrowing Base
Asset, such Guarantor shall be permitted to sell, finance, encumber or otherwise
transfer such Property without the approval of the Agent or the Lenders and
without the requirement of any payment hereunder.

- 5 -

--------------------------------------------------------------------------------




(j)Section 9.5(b) of the Term Loan Agreement is hereby deleted in its entirety
and shall be replaced by the following:


(b)    Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case (i) immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(ii) if such Subsidiary is (or after giving effect to such Investment would be)
required to become a Guarantor under Section 7.12, the terms and conditions set
forth in Section 7.12 are satisfied;
Section 2    Conditions Precedent. The effectiveness of this Amendment and the
release of the Guarantors under Section 3 below, is subject to receipt by the
Agent of each of the following, each in form and substance satisfactory to the
Agent:


(a)A counterpart of this Amendment duly executed by the Borrowers and the
Lenders; and


(b)Evidence that each of the Guarantors released under Section 3 below are
concurrently released as guarantors under (i) the Revolving Credit Agreement,
(ii) the Indenture dated as of January 29, 2007, among Lexington Realty Trust,
as the issuer, certain subsidiaries of Lexington Realty Trust, as subsidiary
guarantors and U.S. Bank National Association, as trustee, and all guaranties
executed in connection therewith, (iii) the Indenture dated as of June 10, 2013,
among Lexington Realty Trust, as issuer, certain subsidiaries of Lexington
Realty Trust, as guarantors and U.S. Bank National Association, as trustee, and
all guaranties executed in connection therewith, and (iv) any other guaranty to
which such Guarantor is a party on the date of this Amendment.


Section 3    Release. Upon the effectiveness of this Amendment as provided in
Section 2 above, the Agent and the Lenders agree that each of the Guarantors set
forth on Schedule I attached hereto shall be released as a Guarantor under the
Guaranty.


Section 4    Representations. Each Borrower represents and warrants to the Agent
and each Lender as follows:


(a)Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Term Loan Agreement, as amended
by this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by the duly authorized officers of each
Borrower and each of this Amendment and the Term Loan Agreement, as amended by
this Amendment, is a legal, valid and binding obligation of each Borrower
enforceable against each Borrower in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally (whether in a proceeding in law or equity).


(b)Compliance with Laws, etc. The execution and delivery by each Borrower of
this Amendment and the performance by each Borrower of this Amendment and the
Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to any Borrower; (ii) conflict with, result in a breach
of or constitute a default under the

- 6 -

--------------------------------------------------------------------------------




organizational documents of any Borrower or any indenture, agreement or other
instrument to which any Borrower is a party or by which it or any of its
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower.


(c)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)Guarantors. As of the effective date of this Amendment and after giving
effect thereto, no Subsidiary is required to be a Guarantor pursuant to Section
7.12 of the Term Loan Agreement as amended by this Amendment.


Section 5    Reaffirmation of Representations by Borrowers. Each Borrower hereby
repeats and reaffirms all representations and warranties made by such Borrowers
to the Agent and the Lenders in the Term Loan Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.


Section 6    Certain References. Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.


Section 7    Expenses. The Borrower shall reimburse the Agent upon demand for
all reasonable out-of-pocket costs and expenses (including attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.


Section 8    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 9    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE,
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW
YORK).


Section 10    Effect. Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only.


Section 11    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12    Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Term Loan
Agreement.


[Signatures on Next Page]

- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Term Loan Agreement to be executed as of the date first
above written.




LEXINGTON REALTY TRUST




By:
/s/ Joseph S. Bonventre
 
Name:
Joseph Bonventre
 
Title:
Executive Vice President







LEPERCQ CORPORATE INCOME FUND L.P.
LEPERCQ CORPORATE INCOME FUND II L.P.


Each By: LEX GP-1 Trust, its sole general partner




By:
/s/ Joseph S. Bonventre
 
Name:
Joseph Bonventre
 
Title:
Vice President















































[Signatures Continue on Next Page]



- 8 -

--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent and as a Lender




By:
/s/ D. Bryan Gregory
 
D. Bryan Gregory
 
Director













[Signatures Continue on Next Page]



--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




KEYBANK NATIONAL ASSOCIATION




By:
/s/ Jane E. McGrath
 
Jane E. McGrath
 
Vice President








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




REGIONS BANK




By:
/s/ Kerri L. Raines
 
Kerri L. Raines
 
Vice President








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




CAPITAL ONE, N.A.




By:
/s/ Frederick H. Denecke
 
Frederick H. Denecke
 
Vice President








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




PNC BANK NATIONAL ASSOCIATION




By:
/s/ Luis Donoso
 
Luis Donoso
 
Vice President








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




TD BANK, N.A.




By:
/s/ Brian Welch
 
Brian Welch
 
Senior Vice President








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Amended and Restated Term Loan Agreement
with Lexington Realty Trust et al.]




BRANCH BANK AND TRUST COMPANY


By:
/s/ Ahaz Armstrong
 
Ahaz Armstrong
 
Assistant Vice President










--------------------------------------------------------------------------------






SCHEDULE 1


RELEASED GUARANTORS


1
Acquiport 550 Manager LLC
2
Acquiport 600 Manager LLC
3
Acquiport Lake Mary 550 LLC
4
Acquiport Lake Mary 600 LLC
5
Acquiport Laurens LLC
6
Acquiport Milford LLC
7
Acquiport Temperance LLC
8
Acquiport Winchester LLC
9
Acquiport Winchester Manager LLC
10
Federal Southfield Limited Partnership
11
Lex Chillicothe GP LLC
12
Lex Chillicothe L.P.
13
Lex Eugene GP LLC
14
Lex Eugene L.P.
15
Lex GP Holding LLC
16
Lex GP-1 Trust
17
Lex Jessup GP LLC
18
Lex Jessup L.P.
19
Lex LP-1 Trust
20
Lex Missouri City GP LLC
21
Lex Missouri City L.P.
22
Lex Phoenix GP LLC
23
Lex Phoenix L.P.
24
Lex Rock Hill GP LLC
25
Lex Rock Hill L.P.
26
Lex Shreveport GP LLC
27
Lex Shreveport L.P.
28
Lex St. Joseph GP LLC
29
Lex St. Joseph L.P.
30
Lex Westerville GP LLC
31
Lex Westerville L.P.
32
Lex-Eastgar GP LLC
33
Lex-Eastgar L.P.
34
Lexington Acquiport Colinas L.P.
35
Lexington Acquiport Company, LLC
36
Lexington Acquiport Sierra LLC
37
Lexington Allen L.P.
38
Lexington Allen Manager LLC
39
Lexington American Way LLC




--------------------------------------------------------------------------------




40
Lexington Antioch LLC
41
Lexington Antioch Manager LLC
42
Lexington Bristol GP LLC
43
Lexington Bristol L.P.
44
Lexington Bulverde L.P.
45
Lexington Bulverde Manager LLC
46
Lexington Canton LLC
47
Lexington Centennial LLC
48
Lexington Centennial Manager LLC
49
Lexington Collierville L.P.
50
Lexington Collierville Manager LLC
51
Lexington Columbus GP LLC
52
Lexington Columbus L.P.
53
Lexington Dulles LLC
54
Lexington Dulles Manager LLC
55
Lexington Duncan L.P.
56
Lexington Duncan Manager LLC
57
Lexington Durham LLC
58
Lexington Durham Limited Partnership
59
Lexington Florence LLC
60
Lexington Florence Manager LLC
61
Lexington Fort Mill LLC
62
Lexington Fort Mill Manager LLC
63
Lexington Foxboro I LLC
64
Lexington Glendale LLC
65
Lexington Glendale Manager LLC
66
Lexington High Point LLC
67
Lexington High Point Manager LLC
68
Lexington Lake Forest L.P.
69
Lexington Lake Forest Manager LLC
70
Lexington Lakewood L.P.
71
Lexington Lakewood Manager LLC
72
Lexington Lion Cary GP LLC
73
Lexington Lion Cary L.P.
74
Lexington Lion Plymouth GP LLC
75
Lexington Lion Plymouth L.P.
76
Lexington Livonia L.L.C.
77
Lexington Louisville L.P.
78
Lexington Louisville Manager LLC
79
Lexington Marshall LLC
80
Lexington Millington L.P.
81
Lexington Millington Manager LLC
82
Lexington Minneapolis LLC




--------------------------------------------------------------------------------




83
Lexington MLP Westerville L.P.
84
Lexington MLP Westerville Manager LLC
85
Lexington OC LLC
86
Lexington Olive Branch LLC
87
Lexington Olive Branch Manager LLC
88
Lexington Palm Beach LLC
89
Lexington Realty Advisors, Inc.
90
Lexington Shelby GP LLC
91
Lexington Shelby L.P.
92
Lexington Southfield LLC
93
Lexington Tampa GP LLC
94
Lexington Tampa L.P.
95
Lexington Tennessee Holdings L.P.
96
Lexington TNI Des Moines L.P.
97
Lexington TNI Des Moines Manager LLC
98
Lexington TNI Westlake L.P.
99
Lexington TNI Westlake Manager LLC
100
Lexington Wallingford LLC
101
Lexington Wallingford Manager LLC
102
Lexington Waxahachie L.P.
103
Lexington Waxahachie Manager LLC
104
Lexington/Lion Venture L.P.
105
Lex-Property Holdings LLC
106
LMLP GP LLC
107
LRA Manager Corp.
108
LSAC Crossville L.P.
109
LSAC Crossville Manager LLC
110
LSAC Eau Claire L.P.
111
LSAC Eau Claire Manager LLC
112
LSAC General Partner LLC
113
LSAC Oklahoma City L.P.
114
LSAC Oklahoma City Manager LLC
115
LSAC Operating Partnership L.P.
116
LSAC Pascagoula L.P.
117
LSAC Pascagoula Manager LLC
118
LXP GP, LLC
119
MLP Unit Pledge GP LLC
120
MLP Unit Pledge L.P.
121
Net 1 Henderson LLC
122
Net 1 Phoenix L.L.C.
123
Net 2 Cox LLC
124
Net 2 Hampton LLC
125
Net Lease Strategic Assets Fund L.P.




--------------------------------------------------------------------------------




126
Newkirk Altenn GP LLC
127
Newkirk Altenn L.P.
128
Newkirk Avrem GP LLC
129
Newkirk Avrem L.P.
130
Newkirk Basot GP LLC
131
Newkirk Basot L.P.
132
Newkirk Bluff GP LLC
133
Newkirk Bluff L.P.
134
Newkirk Carolion GP LLC
135
Newkirk Carolion L.P.
136
Newkirk Clifmar GP LLC
137
Newkirk Clifmar L.P.
138
Newkirk Croydon GP LLC
139
Newkirk Croydon L.P.
140
Newkirk Dalhill GP LLC
141
Newkirk Dalhill L.P.
142
Newkirk Denport GP LLC
143
Newkirk Denport L.P.
144
Newkirk Elport GP LLC
145
Newkirk Elport L.P.
146
Newkirk Elway GP LLC
147
Newkirk Elway L.P.
148
Newkirk Gersant GP LLC
149
Newkirk Gersant L.P.
150
Newkirk JLE Way GP LLC
151
Newkirk JLE Way L.P.
152
Newkirk Johab GP LLC
153
Newkirk Johab L.P.
154
Newkirk Lanmar GP LLC
155
Newkirk Lanmar L.P.
156
Newkirk Liroc GP LLC
157
Newkirk Liroc L.P.
158
Newkirk MLP Unit LLC
159
Newkirk Salistown GP LLC
160
Newkirk Salistown L.P.
161
Newkirk Skoob GP LLC
162
Newkirk Skoob L.P.
163
Newkirk Spokmont GP LLC
164
Newkirk Spokmont L.P.
165
Newkirk Superwest GP LLC
166
Newkirk Superwest L.P.
167
Newkirk Syrcar GP LLC
168
Newkirk Syrcar L.P.




--------------------------------------------------------------------------------




169
Newkirk Walando GP LLC
170
Newkirk Walando L.P.
171
Newkirk Washtex GP LLC
172
Newkirk Washtex L.P.
173
NK-CINN Hamilton Property LLC
174
NK-CINN Hamilton Property Manager LLC
175
NK-Lumberton Property LLC
176
NK-Lumberton Property Manager LLC
177
NK-ODW/Columbus Property LLC
178
NK-ODW/Columbus Property Manager LLC
179
NLSAF Jacksonville GP LLC
180
NLSAF Jacksonville L.P.
181
NLSAF Marshall GP LLC
182
NLSAF Marshall L.P.
183
NLSAF McDonough L.P.
184
NLSAF McDonough Manager LLC
185
NLSAF Tampa GP LLC
186
NLSAF Tampa L.P.
187
Phoenix Hotel Associates Limited Partnership
188
Savannah Waterfront Hotel LLC
189
Triple Net Investment Company LLC
190
Xel Florence GP LLC
191
Xel Florence L.P.
192
Acquiport Brea Manager LLC
193
Lexington TNI Irving Manager LLC
194
Lexington Gears Manager LLC
195
Lexington Tempe Manager LLC
196
Acquiport Brea L.P.
197
Lexington TNI Irving L.P.
198
Lexington Gears L.P.
199
Lexington Tempe L.P.
200
Lexington Acquiport Fishers LLC
201
Lexington Arlington Manager LLC
202
Lexington Redmond Manager LLC
203
Lexington Moody LLC
204
Lexington Fort Mill II Manager LLC
205
Lexington Arlington L.P.
206
Lexington Moody L.P.
207
Lexington Fort Mill II LLC
208
Lexington Redmond LLC
209
Lexington Foxboro II LLC
210
Lexington Knoxville Manager LLC
211
Lex Houston GP LLC




--------------------------------------------------------------------------------




212
Lexington Columbus (Jackson Street) Manager LLC
213
Lexington Las Vegas (VEGPOW) Manager LLC
214
Lexington Memphis (JVF) Manager LLC
215
Lex Houston L.P.
216
Lexington Columbus (Jackson Street) L.P.
217
Lexington Las Vegas (VEGPOW) L.P.
218
Lexington Memphis (JVF) L.P.
219
Lexington Knoxville LLC
220
Lexington Sky Harbor LLC
221
Lexington Fort Meyers Manager LLC
222
Lex Meridian GP LLC
223
Lex Suncap HP GP LLC
224
Lexington Fort Meyers L.P.
225
Lex Meridian L.P.
226
Lex Suncap HP L.P.




